         Case 6:20-cv-00471-ADA Document 31 Filed 03/08/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

SITO MOBILE R&D IP, LLC, and
SITO MOBILE, LTD.,

                       Plaintiffs,                Case No. 6:20-cv-00471-ADA
v.                                                Jury Trial Demanded
FLOSPORTS, INC.,

                       Defendant.


         UNOPPOSED MOTION TO STAY ALL DEADLINES AND NOTICE OF
                             SETTLEMENT

       FloSports, Inc. files this Unopposed Motion to Stay All Deadlines and Notice of

Settlement and respectfully moves this Court to stay all unreached deadlines for thirty (30) days.

       The parties have reached a settlement in principle resolving all matters in controversy

between the parties in the above-referenced action and are in the process of finalizing the

settlement. On January 27, 2021, FloSports filed an Unopposed Motion to Stay and Notice of

Settlement seeking a stay of all deadlines in this matter for thirty days while the parties worked

to finalize their agreement. (Dkt. 25) The Court granted the motion, ordering that all case

deadlines are stayed for thirty days from February 1, 2021.

        Although significant progress has been made, the parties request that the Court extend

the stay of all unreached case deadlines applicable between the parties for an additional thirty

(30) days to allow them to complete settlement documents and so the appropriate dismissal

papers may be submitted to dismiss all claims in this action.




                                                 1
WEST\293407981.1
          Case 6:20-cv-00471-ADA Document 31 Filed 03/08/21 Page 2 of 2




Dated: March 8, 2021                          Respectfully submitted,


                                              /s/ John M. Guaragna
                                              John M. Guaragna
                                              Texas Bar No 24043308
                                              Brian K. Erickson
                                              Texas Bar No. 24012594
                                              DLA PIPER LLP (US)
                                              401 Congress Avenue, Suite 2500
                                              Austin, TX 78701-3799
                                              Tel: 512.457.7125
                                              Fax: 512.457.7001
                                              john.guaragna@dlapiper.com
                                              brian.erickson@dlapiper.com

                                              ATTORNEYS FOR DEFENDANT FLOSPORTS,
                                              INC.



                              CERTIFICATE OF CONFERENCE

       Pursuant to Local Rule CV-7(i), counsel for FloSports, Inc. has conferred with counsel

for Plaintiffs, and Plaintiffs agree to the relief requested in the instant Motion.

                                               /s/ John M. Guaragna
                                               John M. Guaragna




                                  CERTIFICATE OF SERVICE

       I certify that the foregoing document was filed electronically on March 8, 2021, pursuant

to Local Rule CV-5(a) and has been served on all counsel whom have consented to electronic

service. Any other counsel of record will be served by first class U.S. mail on this same date.


                                                /s/ John M. Guaragna
                                                John M. Guaragna




                                                   2
WEST\293407981.1
